United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
TENNESSEE VALLEY AUTHORITY, BULL
RUN FOSSIL PLANT, Clinton, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-591
Issued: May 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant filed a timely appeal from the February 27, May 25 and
September 25, 2006 merit decisions of the Office of Workers’ Compensation Programs, which
denied his claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of his claim.
ISSUE
The issue is whether appellant sustained a pulmonary condition in the performance of
duty.

FACTUAL HISTORY
On April 12, 2002 appellant, then 63-year-old retired maintenance worker, filed an
occupational disease claim alleging that his asbestosis was a result of his federal employment: “I
worked in maintenance in and around asbestos and I started coughing extremely bad.”1
Dr. Antoin H. Mardini, a Board-certified internist, examined appellant on December 11,
2001 and March 20, 2002. He stated that appellant was suffering from asbestosis, most likely
from handling asbestosis while working for the employing establishment from 1973 to 1989.
Dr. Mardini reported that chest x-rays obtained on October 29, 2001 showed parenchymal
abnormalities, small opacities in the bilateral lower fields and some pleural abnormalities. He
diagnosed parenchymal abnormalities consistent with asbestosis, bilateral lung fields.
On October 19, 2002 Dr. Ronald R. Cherry, a Board-certified internist specializing in
pulmonary disease, reported as follows:
“[Appellant] has had significant occupational exposure to asbestos dust in the past
which has, to a reasonable degree of medical certainty, resulted in asbestosis
which is the parenchymal lung scarring caused by the retention of asbestos fibers
in the lungs.
“[Appellant] has developed dyspnea with exertion and is known to have a
moderate restrictive impairment of lung function and reduction in his diffusion
capacity, also consistent with his asbestosis. I have advised [him] regarding his
increased risk of [m]esothelioma related to asbestos exposure, and also his
increased risk of lung cancer related to both asbestosis and cigarette smoking.”
On May 5, 2004 Dr. Cherry reported that x-rays dated April 21, 2004 revealed bilateral
interstitial infiltrates, primarily in the mid to lower lung zones, consistent with asbestosis. He
diagnosed asbestosis, which appeared to have progressed some in comparison to the previous
year.
On January 12, 2005 Dr. Cherry again addressed appellant’s occupational exposure to
asbestos:
“[Appellant] is a patient of mine who suffers from asbestosis. [He] had
significant occupational exposure to asbestos dust while working at various TVA
[Tennessee Valley Authority] plants from 1973 through 1989. [Appellant] also
had asbestos dust exposure when working on brake pads for 8 [to] 10 years off
and on, starting at the age of 18. I believe the asbestosis in [him] is related to all
of these asbestos exposures. It should be noted that there is on average a 20-year
delay between the onset of asbestos exposure and the development of asbestosis.
[Appellant’s] asbestos-related lung disease certainly falls within this general
latency period.”
1

On the prior appeal of this case, the Board found that appellant’s claim was timely. Docket No. 05-1179 (issued
August 16, 2005).

2

The Office accepted that appellant was exposed to asbestos in the course of his federal
employment for various periods from 1973 to 1989. The Office referred appellant, together with
a statement of accepted facts, to Dr. Suresh Enjeti, a Board-certified internist specializing in
pulmonary disease, for a second opinion on causal relationship.
On December 18, 2005 Dr. Enjeti diagnosed moderate obstructive airways disease. He
noted subtle abnormalities in the chest x-ray that needed better evaluation with a high-resolution
computerized tomography (CT) scan of the chest without contrast to look for abnormalities
consistent with pulmonary parenchymal and pleural changes associated with asbestos. Dr. Enjeti
stated that the primary abnormality, obstructive airways disease, was related to smoking.
On February 15, 2006 Dr. Enjeti reported that a January 16, 2006 high-resolution CT
scan of the chest showed no evidence of parenchymal or pleural abnormalities associated with
asbestos exposure.
On March 13, 2006 Dr. Cherry reported that conventional posterior-anterior chest x-rays
were superior to chest CT scans in the evaluation and staging of asbestos, in his opinion. He
noted that the International Labor Organization used chest x-rays rather than chest CT scans in
this regard. Dr. Cherry continued to diagnose asbestosis. On June 23, 2006 Dr. R. Hal Hughes,
specializing in pulmonary critical care medicine, diagnosed mild increased interstitial and
nodular markings in a patient with known asbestos exposure “who is essentially a nonsmoker.”
He stated: “I think this is highly suspicious for asbestosis.”
The Office denied appellant’s claim for compensation in decisions dated February 27,
May 25 and September 25, 2006. On December 14, 2005 the Office denied appellant’s
November 21, 2006 request for reconsideration.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim. When an employee claims that
he sustained an injury in the performance of duty, he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. He must also establish that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
2

5 U.S.C. §§ 8101-8193.

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
4

Mary J. Briggs, 37 ECAB 578 (1986).

3

factual and medical background of the claimant,5 must be one of reasonable medical certainty,6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7
Section 8123(a) of the Act provides in part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”8
ANALYSIS
The Office accepted that appellant was exposed to asbestos in the course of his federal
employment for various periods from 1973 to 1989. Appellant has therefore established that he
experienced a specific exposure occurring at the time, place and in the manner alleged. The
question that remains is whether this exposure caused an injury.
Appellant submitted medical opinions supporting that the accepted exposure caused
asbestosis. Dr. Mardini was of the opinion that appellant was suffering from asbestosis, most
likely from handling asbestosis while working for the employing establishment from 1973 to
1989. Dr. Cherry stated that appellant’s occupational exposure to asbestos dust had, to a
reasonable degree of medical certainty, resulted in asbestosis. Both reported x-ray findings
consistent with asbestosis. Dr. Hughes added that his x-ray findings were “highly suspicious”
for asbestosis.
Dr. Enjeti, the Office referral physician, disagreed. He diagnosed moderate obstructive
airways disease causally related to smoking. Although Dr. Enjeti noted subtle abnormalities in
the chest x-ray, a high-resolution CT scan of the chest showed no evidence of parenchymal or
pleural abnormalities associated with asbestos exposure.
The Board finds a conflict in medical opinion between appellant’s physicians and the
Office referral physician on whether appellant’s accepted exposure to asbestos in federal
employment caused an injury. The Board will therefore set aside the Office decisions denying
appellant’s claim and remand the case for further development pursuant to section 8123(a) of the
Act. The Office shall refer appellant to an appropriate impartial medical specialist for
examination and a reasoned opinion on whether appellant’s accepted exposure to asbestos caused
a respiratory injury. Following such further development of the evidence as may be necessary,
the Office shall issue an appropriate final decision on appellant’s claim for compensation.

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

5 U.S.C. § 8123(a).

4

CONCLUSION
The Board finds that this case is not in posture for decision. A conflict in medical
opinion necessitates further development of the evidence.9
ORDER
IT IS HEREBY ORDERED THAT the September 25, May 25 and February 27, 2006
decisions of the Office of Workers’ Compensation Programs are set aside and the case remanded
for further action consistent with this opinion.
Issued: May 31, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The disposition of this appeal renders moot the Office’s December 14, 2005 nonmerit decision denying
reconsideration.

5

